Citation Nr: 1541807	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-17 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran is seeking service connection for a low back disability that he contends had its onset during his military service.  While he denies any specific back injury in service, he argues that his back pain is primarily the result of his military duties, including jumping from hovering helicopters, carrying heavy beams, and lifting heavy sandbags.  The Board finds that the evidence currently of record is insufficient to decide the claim and that further evidentiary development is therefore needed before a decision can be reached on the merits.

Service treatment records show the Veteran did not indicate any specific back complaints or symptomatology during service, and none are documented.  Presently he has multilevel degenerative disc disease of the lumbar spine.  Also of record is an opinion from a private medical provider who indicates that the Veteran's back was injured during his service in Vietnam from the repeated trauma of jumping as well repetitive twisting and bending motions contribute to his current back pain.  See medical opinion from Coastal Rehabilitation Medicine Associates at The Independence Back Institute, dated May 28, 2014.  Unfortunately, the Board finds that this opinion is not adequate on its own to grant service connection as the private provider did not adequately explain what evidence in the Veteran's treatment records supported his/her conclusions, and did not reference any clinical data or other evidence as rationale for the opinion.  See Bloom v. West, 12 Vet. App. 1985 (1999) (holding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Because the evidence of record does not necessarily provide a clear picture of any relationship between the Veteran's current back disability and his military service, a medical opinion is needed.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all clinical records, both VA and non-VA, pertaining to treatment of the Veteran for his back symptoms that are not already in the claims file.  

2.  Then, schedule the Veteran for a VA examination.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be performed (e.g., X-rays), and the examiner should review the results of any testing prior to completing the report. 

The examiner should clearly identify all low back disabilities present and provide an opinion whether any diagnosed back disorder is at least as likely as not (a degree of probability of 50 percent or higher), consistent with his military service, or is in any other way causally related to military service.  

In providing an opinion, the examiner is asked to carefully consider the objective medical findings in the service treatment records.  Then, based on what is medically known about musculoskeletal disorders, he/she should discuss the likelihood that the Veteran's military activities would result in a diagnosis of lumbar disc disease.  If it is the examiner's opinion that the back disability is the result of any other process not related to in-service activities, a rationale must be provided to fully explain why the current symptomatology is not consistent with in-service jumps from hovering helicopters and carrying heavy loads or why such activities are not at least a "contributing factor" to any current back disability.  He/She should comment on the likelihood that the Veteran's current back problems are due to post-service intercurrent causes wholly unrelated to his military service, such as post-service employment or age-related issues.  

The examiner should remain mindful of the fact that the Veteran is competent to say he injured himself during service, and had pain in service, even if the injuries or complaints of pain are not actually documented in service treatment records, and that these assertions must be considered in formulating the requested opinion.  He/She should also set forth medical reasons for accepting or rejecting the Veteran's reports (lay observations) concerning having sustained such injuries during service and the continuity of back problems since service.  He or she must also discuss the May 2014 private medical opinion submitted by the Veteran linking his current back disability to in-service activities (expressing agreement or disagreement with the conclusion, and explaining in full the rationale for such agreement/disagreement).

If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

3.  After the above actions are completed in compliance with the terms of this remand, the claim should be readjudicated.  If the claim is not fully granted, a supplemental statement of the case should be issued and the claims file should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

